                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 In Re:                                       Case No:        15-01997-TOM

 Larry Reynolds
 SSN: xxx-xx-5428

 Denise Lashawn Reynolds
 SSN: xxx-xx-8989

          Debtors

            ORDER ON MOTION FOR RELIEF FROM AUTOMATIC STAY
  FILED BY SERVIS ONE, INC. DBA BSI FINANCIAL SERVICES, AS SERVICER FOR
     U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE IGLOO
                              SERIES III TRUST

         This matter coming before the Court on the Motion for Relief from Automatic Stay filed
 by SERVIS ONE, INC. DBA BSI FINANCIAL SERVICES, AS SERVICER FOR U.S. BANK
 TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE IGLOO SERIES III TRUST
 (hereinafter "Creditor"), and this Court being informed of the agreement of the parties hereto, it
 is therefore ORDERED, ADJUDGED AND DECREED as follows:

    1. The Creditor shall file a claim for the post-petition mortgage arrearage through
       September 2018 plus the attorney fees and costs in connection with Creditor's Motion for
       Relief from Stay. The arrearage is as follows:
               5 payments @ $883.40 for 05/18 to 09/18:                     $4,417.00
               Attorney Fees and Costs for MFR:                             $1,031.00
               Less Suspense:                                               ($812.04)
               Total:                                                       $4,635.96

    2. The Trustee monthly payments increased to $297.00 per week and the fixed monthly
       payment awarded to the Creditor is $275.00.

    3. The Motion for Relief from Stay filed by SERVIS ONCE, INC. DBA BSI FINANCIAL
       SERVICES, AS SERVICER FOR U.S. BANK TRUST NATIONAL ASSOCIATION,
       AS TRUSTEE OF THE IGLOO SERIES III TRUST is hereby conditionally denied.
       However, should the Debtors default under the mortgage agreement between parties
       beginning October 2018, the Creditor has a right to request a rehearing on the Motion for
       Relief from Stay.

 Done this the 5th day of October, 2018.

                                                      /s/ Tamara O. Mitchell_____________




Case 15-01997-TOM13         Doc 63    Filed 10/05/18 Entered 10/05/18 13:07:06            Desc Main
                                     Document     Page 1 of 2
                                                Tamara O. Mitchell
                                                United States Bankruptcy Judge

 This document was prepared by:
 Thomas G. Tutten, Jr.
 Sirote & Permutt, P.C.
 2311 Highland Avenue South
 Birmingham, Alabama 35205
 Telephone: 205-930-5325 / Fax: 205-212-3820




Case 15-01997-TOM13      Doc 63    Filed 10/05/18 Entered 10/05/18 13:07:06      Desc Main
                                  Document     Page 2 of 2
